 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

LEGALGURU, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of LEGALGURU, LLC, a
Florida limited liability company (the “Company”), is entered into as of the
Effective Date, by and among the Company and the Persons identified as Members
on Exhibit A attached hereto, from time to time, and who have executed a
counterpart of this Agreement as Members pursuant to the provisions of the Act
(each, a “Member”).

 

WHEREAS, the Members wishes to organize a limited liability company under the
laws of the State of Florida and to adopt this Agreement as the operating
agreement governing the Company.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
benefits herein set forth and contemplated, the parties hereto agree as follows:

 

Article I

Definitions

 

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

 

“Act” shall mean the Florida Limited Liability Company Act, as amended from time
to time, and any successor thereto.

 

“Additional Member” means any Person who may hereafter be admitted as additional
Members of the Company in accordance with the provisions of this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.

 

“Agreement” means this Operating Agreement, together with the schedules attached
hereto, as it may be amended, modified, restated or supplemented from time to
time.

 

“Common Member” means Members who hold Common Membership Units.

 

“Company” shall have the meaning set forth in the preamble to this Agreement.

 

“Control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
Members interests, by contract or otherwise. “Controlling” and “Controlled”
shall have correlative meanings. Without limiting the generality of the
foregoing, a Person shall be deemed to Control any other Person in which it
owns, directly or indirectly, a majority of the ownership interests.

 

 

 

 

“Effective Date” shall have the meaning set forth in Article II, Section 1 of
this Agreement.

 

“Fiscal Year” shall have the meaning set forth in Article VII, Section 1 of this
Agreement.

 

“Former Member” shall have the meaning set forth in Article VIII, Section 1 of
this Agreement.

 

“Former Member's Interest” shall have the meaning set forth in Article VIII,
Section 1 of this Agreement.

 

“Founder” shall mean Curtis Wolfe.

 

“Member” shall have the meaning set forth in the Preamble to this Agreement and
shall include both Common Members and Preferred Members.

 

“Members Interest” means the interest acquired by the Members or any Additional
Members in the Company.

 

“Members Units” mean mathematical units of ownership evidencing the Members
Interests in the Company.

 

“Non-Offering Member” shall have the meaning set forth in Article VIII, Section
2 hereof.

 

“Offered Units” shall have the meaning set forth in Article VIII, Section 2
hereof.

 

“Offering Member” shall have the meaning set forth in Article VIII, Section 2
hereof.

 

“Percentage Interest” means, at any time, that percentage interest in the
Company from time to time represented by the Member’s or any Additional Member’s
Members Interest, determined by dividing the number of particular class of
Members Units held by the Members or such Additional Members at such time by the
total number of Members Units held by the Members and all Additional Members at
such time. The Percentage Interest of the Members or an Additional Members shall
be adjusted from time to time to reflect any change in the number of Members
Units held by the Members or such Additional Members or in the total number of
Members Units held by the Members and all Additional Members in a particular
class of Units. After any such adjustment, the Percentage Interest of the
Members or such Additional Members, as adjusted, shall constitute the Percentage
Interest of the Members or such Additional Members in a particular class for all
purposes under this Agreement.

 

“Person” means any individual, Company, partnership, joint venture, limited
liability company, limited liability partnership, association, joint-stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.

 

2

 

 

“Preferred Members” shall mean those persons who hold Preferred Membership
Interests.

 

“Preferred Membership Interest” shall mean membership interests issued pursuant
to a Certificate of Designation relating to such interest.

 

“Remaining Members” shall have the meaning set forth in Article VIII, Section 1
of this Agreement.

 

“RFR Period” shall have the meaning set forth in Article VIII, Section 2 hereof.

 

“RFR Price” shall have the meaning set forth in Article VIII, Section 2 hereof.

 

“Supermajority” shall mean at least 75% of the outstanding common membership
interests.

 

“Transfer” means, as a noun, the sale, gift, pledge, assignment, transfer,
transfer in trust, mortgage, alienation, hypothecation, encumbering or
disposition of Units in any manner whatsoever, voluntarily or involuntarily,
including, without limitation, any attachment, assignment for the benefit of
creditors or transfer by operation of law or otherwise and, as a verb,
voluntarily or involuntarily to transfer, sell, pledge or hypothecate or
otherwise dispose of.

 

“Transfer Notice” shall have the meaning set forth in Article VIII, Section 2
hereof.

 

Article II

Organizational Matters

 

Section 1.     Formation. The Members have formed the Company by delivering
Articles of Organization pursuant to Section 608.408 of the Florida Limited
Liability Company Act for filing on March 29, 2011 (the “Effective Date”), and
hereby adopts this Agreement as the “operating agreement” of the Company (as
that term is used in the Act) as of the Effective Date. Unless a provision of
the Act expressly provides that the Act supersedes any provision contained in
this Agreement, the terms and conditions of this Agreement, as the same may be
amended, shall govern.

 

Section 2.     Name. The name of the Company shall be LEGALGURU, LLC, and the
Company shall conduct all of its business only under that name or such other
names as may be approved by a Supermajority of the Common Members’ interest;
provided, that the name shall always contain the words “limited liability
company”, “limited company”, “LLC”, “L.L.C.”, “LC” or “L.C.” Notwithstanding
anything contained herein to the contrary, the Company may conduct business
under other names so long as the Common Members have approved the name and the
Company has filed proper forms with the State of Florida or any other
jurisdiction where it does business under such name.

 

Section 3.     Term. The term of the Company shall be perpetual from the
Effective Date and shall continue until the winding up and liquidation of the
Company and its business is completed following a dissolution event, as provided
in Article IX, Sections 1 and 2 hereof.

 

3

 

 

Section 4.        Principal Business Office. The principal office of the Company
shall be located at 1450 South Miami Avenue, Miami, Florida 33130, or at such
other location as may hereafter be determined by the Members. The Common Members
may establish and maintain such additional offices and places of business of the
Company, within or without the State of Florida, as it deems appropriate.

 

Section 5.       Registered Agent. The Company shall continuously maintain an
office and registered agent in the State of Florida as required by the Act.

 

Section 6.       Qualification in Other Jurisdictions. The Common Members shall
execute and cause to be filed original or amended articles or certificates and
shall take any and all other actions as may be reasonably necessary to perfect
and maintain the status of the Company as a limited liability company or similar
type of entity under the laws of any other jurisdictions in which the Company
engages in business.

 

Section 7.      Members. The name and the mailing address of the Members are set
forth on Schedule A attached hereto.

 

Section 8.      Purpose. The Company is formed for the object and purpose of
engaging in any lawful act or activity for which limited liability companies may
be formed under the Act.

 

Section 9.      Powers. The Company (i) shall have and exercise all powers
necessary, convenient or incidental to accomplish its purposes and (ii) shall
have and exercise all of the powers and rights conferred upon limited liability
companies formed pursuant to the Act.

 

Section 10.   Limited Liability. Except as otherwise expressly provided by the
Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the Company, and no Members shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a Member
of the Company.

 

Article III

Management and Control of Company

 

Section 1.      Management. Unless otherwise determined by the Members, the
management, direction and control of the business and affairs of the Company
shall be vested in its Board of Directors (the “Board”), consisting of one or
more persons or business entities appointed by the Members (each a “Director”),
as the Members deem appropriate. The Board shall appoint officers of the Company
who will be charged to conduct the business and affairs of the Company and shall
have full and complete authority, power and discretion to manage and control the
business, affairs and property of the Company, to make all decisions regarding
those matters and to perform any and all other acts or activities customary or
incident to the management of the Company’s business. The Founder shall have the
right to be appointed as a Director and to appoint one other Director. In
addition, any Member with 50% Member Interest shall have the right to appoint
one Director.

 

4

 

 

Section 2.    Appointment, Removal and Resignation of the Directors. The
Directors shall be appointed by the Common Members. Any Director may be removed,
with or without cause, by a Supermajority vote of the Members. Any Director may
resign from office by delivering to the Company written notice of resignation.
The initial Directors are listed on Schedule B hereto. The Members shall appoint
a Chairman of the Board who shall preside over all meetings of the Board and the
Members. In the event the Chairman is not present, the Board may appoint an
acting Chairman to preside. As long as the Founder is involved with the Company,
he may elect to act as the Chairman of the Board.

 

Section 3.   Action By Board. Whenever any action is required to be taken by the
Board of Directors, it shall be voted on at a meeting of the Directors properly
called with at least 24 hours notice where a quorum of at least 50% of the
Directors are present.

 

Section 4.   Compensation. The compensation of the Directors, if any, shall be
fixed from time to time by the Common Members.

 

Article IV

Officers

 

Section 1.  Officers. The Company shall have a Chief Executive Officer,
President, a Secretary and a Treasurer, each of whom shall be appointed by the
Board of Directors. Such other officers and assistant officers and agents as may
be deemed necessary or desirable may be appointed by the Board of Directors from
time to time. Any two or more offices may be held by the same person.

 

The Chief Executive Officer shall be the chief operating officer of the Company
and shall have general and active management of the business and affairs of the
Company subject to the direction of the Board. The Chief Executive Officer shall
see to it that all orders and resolutions of the Board are carried into effect.
The Founder shall be the initial Chief Executive Officer and may only be
replaced by a Supermajority vote of the Members Interest.

 

The President and Vice Presidents, if any, shall have such powers and perform
such duties as the Board shall from time to time designate. In the absence or
disability of the Chief Executive Officer, a President or Vice President
specifically designated by the vote of the Board shall have the powers and shall
exercise the duties so delegated.

 

The Secretary shall have custody of and shall maintain all of the company
records (except the financial records), shall record the minutes of all meetings
of the Board, shall authenticate records of the Company, shall send all notices
of meetings and shall perform such other duties as are prescribed by the
Chairman.

 

5

 

 

The Treasurer shall have custody of all Company funds, securities and financial
records, shall keep full and accurate accounts of receipts and disbursements in
books belonging to the Company and shall deposit all moneys and other valuable
effects in the name and to the credit of the Company in such depositaries as may
be designated by the Board. The Treasurer shall disburse the funds of the
Company as may be ordered by the Board, taking proper vouchers for such
disbursements, and shall render an account of all his or her transactions as
treasurer and of the financial condition of the Company at regular meetings of
the Board or when the Chairman so requests. The Treasurer shall also perform
such other duties as are prescribed by the Chief Executive Officer.

 

Each Assistant Secretary and Assistant Treasurer, if any, shall be appointed by
the Board and shall have such powers and shall perform such duties as shall be
assigned to them by the Board.

 

Section 2.   Resignation of Officer. An officer may resign at any time by
delivering written notice to the Company. The resignation shall be effective
upon receipt, unless the notice specifies a later effective date. If the
resignation is effective at a later date and the Company accepts the future
effective date, the Board may fill the pending vacancy before the effective date
provided the Board stipulate that the successor officer does not take office
until the future effective date.

 

Section 3.   Removal of Officer. Except as provided in Article IV, Section 1,
the Board may remove any officer at any time with or without cause. Any officer
or assistant officer, if appointed by another officer, may be removed by the
appointing officer.

 

Section 4.   Compensation. The compensation of officers shall be fixed from time
to time at the discretion of the Board. The Company may enter into employment
agreements with any officer of the Company.

 

Article V

Capital Contributions

 

Section 1.   Capital Contributions. The Members shall be deemed to have
contributed the amount of cash and property to the Company listed on Schedule C
attached hereto.

 

Section 2.   Additional Contributions. The Members are not required to make any
additional capital contribution to the Company. However, the Members may make
additional capital contributions to the Company at any time in its discretion.
The provisions of this Agreement, including this Article V, Section 2, are
intended solely to benefit the Members and, to the fullest extent permitted by
law, shall not be construed as conferring any benefit upon any creditor of the
Company (and no such creditor of the Company shall be a third-party beneficiary
of this Agreement) and no Members shall have any duty or obligation to any
creditor of the Company to make any contribution to the Company or to issue any
call for capital pursuant to this Agreement.

 

6

 

 

Section 3.   Preferred Interests. The Common Members may designate one or more
series of preferred membership interests that have the rights and interests as
designated in a schedule to this Operating Agreement. Preferred Members must
sign a joinder to this Operating Agreement and become Members hereunder.
Preferred Members are subject to the limitations on transfer of their preferred
membership interests in the same manner as Common Members, but do not
participate in economic benefits of ownership unless such interest has been
converted into Common Units, if such interest has a conversion feature.

 

Article VI

Allocations and Distributions

 

Section 1.   Allocation of Profits and Losses. The Company’s profits and losses
shall be allocated to the Common Members and any Additional Common Members in
accordance with their respective Percentage Interests.

 

Section 2.   Distributions. Distributions to the Common Members shall be made at
the times determined by the Common Members and any Additional Common Members in
accordance with their respective Percentage Interests. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not be
required to make a distribution to the Common Members or any Additional Common
Members if such distribution would violate any provision of the Act or any other
applicable law.

 

Article VII

Fiscal Year and Books and Records

 

Section 1.     Fiscal Year. The fiscal year of the Company shall begin on the
first day of January in each year and shall end on the earlier to occur of
December 31 or the date on which all of the Company’s assets are distributed
pursuant to Article IX, Section 2, unless otherwise provided by the Members.

 

Section 2.     Books and Records. The Company shall keep at its principal office
the following records:

 

a)   A copy of the Articles of Organization and all certificates of conversion,
together with executed copies of any power of attorney pursuant to which any
Articles of Organization or certificates of conversion has been executed;

 

b)   Copies of any then-effective written operating agreement and all amendments
thereto;

 

c)   A current list, and all past lists, setting forth the full name and last
known residents, or mailing addresses of each Members and Additional Member;

 

d)  Copies of the Company’s federal, state, and local income tax returns and
reports, if any, for the three most recent years;

 

7

 

 

e)   A writing setting forth any events upon the happening of which the Company
is to be dissolved and its affairs wound up; and

 

f)    A writing setting forth the amount of cash, if any, and a description and
statement of the agreed value of other property or services, if any, contributed
by the Members or any Additional Members or which the Members or Additional
Members has agreed to contribute and times at which or events upon the happening
of which any additional contributions are to be made.

 

Upon reasonable written request the Members or an Additional Members may, at
such Member’s own expense, inspect and copy during ordinary business hours any
Company record at the Company’s principal office.

 

Section 3.   Bank Accounts. All funds of the Company shall be maintained in
separate bank accounts and not commingled with any funds of the Members or any
Additional Members.

 

Article VIII

Assignments, Admission of New Members

 

Section 1.    Restrictions on Transfer. Notwithstanding any other provision of
this Agreement, no Member shall, directly or indirectly, Transfer any Units of
such Member (including the economic attributes associated therewith), unless
such Transfer is in accordance with the terms of this Article VIII. The
restrictions on Transfer set forth in this Article VIII may be waived by the
unanimous consent of the Members.

 

Section 2.    Right of First Refusal. If a Member (“Offering Member”) desires to
sell or otherwise Transfer all, or any part, of such Member’s Units (the
“Offered Units”) then such Member may do so, only to a Bona Fide Purchaser, and
in accordance with the following procedure:

 

a)   the Offering Member shall first offer to sell the Offered Units to the
remaining Common Members (the “Non-Offering Members”) by delivering to the
Company and each of the Non-Offering Members a written notice of the proposed
Transfer. Such notice (a “Transfer Notice”) shall state the number of Units
offered, together with the proposed price and other material terms of the Bona
Fide Purchaser’s offer. The Non-Offering Members shall have the right, within 30
days after receipt of the Transfer Notice (the “RFR Period”), to elect to
purchase the Offered Units in such amounts as the Members shall agree amongst
themselves, or failing agreement, pro rata, in accordance with their Percentage
Interest in the Company, at a price equal to the amount proposed to be paid by
the Bona Fide Purchaser, pro-rated to the portion of such Offering Member’s
Units being acquired by each purchasing Non-Offering Member (the “RFR Price”).

 

b)   If the Non-Offering Members do not elect to, or fail to, purchase all of
the Offered Units within the applicable period, then the Offering Member shall
be free to Transfer all of the Offered Units to a Bona Fide Purchaser (subject
to Sections 3 and 4 below) within 30 days following the earlier of: (i) the
expiration of the RFR Period, or (ii) the giving of written notice by all of the
Non-Offering Members to the Offering Member that they elect to purchase none or
a specified portion of the Offered Units. The Offering Member shall notify the
Company in writing of the consummation of the Transfer of the Offered Units.

 

8

 

 

c)   If the Offering Member does not Transfer all of the Offered Units within
the 30-day period specified in subsection (b) above, then no subsequent Transfer
may be made without first re-offering the Offered Units to the Non-Offering
Members in accordance with this Section 2.

 

Section 3.   Tag-Along Rights. In addition to the rights conferred by Section 2
above, in the event that any Offering Member intends to Transfer any of the
Units held by him, her or it, then, within the RFR Period, any Non-Offering
Member may, by notification to the Offering Member and the Company, elect to
participate in such Transfer in lieu of exercising its right of first refusal.
Any Non-Offering Member that fails to notify the Offering Member within such
period shall be deemed to have waived its rights hereunder. If a Non-Offering
Member so notifies the Offering Member it shall have the right to sell, at the
same price and on the same terms and conditions as the Offering Member, an
amount of Units equal to the Units the Bona Fide Purchaser actually proposes to
purchase (after giving effect to any Units purchased by Non-Offering Members
pursuant to Section 2 above) multiplied by a fraction, the numerator of which
shall be the number of Units issued and owned by any such Non-Offering Member
and the denominator of which shall be the aggregate number of Units the Bona
Fide Purchaser actually proposes to purchase (after giving effect to any Units
purchased by Non-Offering Members pursuant to Section 2 above), plus the
aggregate number of Units held by the Non-Offering Members exercising their
tag-along rights pursuant to this Section 3.

 

Section 4.   Drag Along Rights.

 

a)   If at any time one or more Offering Members propose to Transfer Units to a
Bona Fide Purchaser representing more than sixty percent (60%) of the Common
Units, the Offering Member may require all Members holding Units of the same
class to participate in such Transfer in accordance with this Section 8.4 and an
election to so require shall supercede any rights a Member may otherwise have
pursuant to Section 8.2 hereof. Each Member (including the Transferring Member)
shall then have the obligation to Transfer, at the same price per Unit and upon
identical terms and conditions as such proposed Transfer, all Units owned by
such Member. The proposed Transfer may be for cash or other consideration
including securities, issued as part of a merger, share exchange, consolidation,
reorganization, recapitalization, combination or similar transaction.

 

b)   Each Offering Member electing to require other Members to participate in a
Transfer pursuant to this Section 8.4 shall deliver to the Company and each
other Member a notice containing the information required in a First Refusal
Notice pursuant to Section 2.

 

9

 

 

c)   Each Member shall make representations as to good title and the absence of
liens with respect to such Member’s Units required to be transferred and as to
the ownership of such Member’s Units and the authority for and the validity and
binding effect of any agreements entered into by such Member in connection with
such Transfer; provided that no Member shall be required to make representations
or warranties which are more extensive or accept obligations which are more
onerous than those which are made or accepted by the Offering Member. No Member
is required to effect a Transfer pursuant to this Section 8.4 which a Member is
unable to effect. Should any transaction for which a notice is given pursuant to
this Section 8.4 not be completed within one hundred twenty (120) days from the
effective date of the notice, the Members will have no further obligation to
proceed with the transaction for which the notice was given and the Units which
were the subject mater of the transaction will remain subject to the terms and
conditions of the this Agreement, provided that Offering Members representing
more than sixty percent (60%) of the Units may, in good faith, extend this
period for one time only for an additional period of thirty (30) days, if, in
their reasonable judgment, the contemplated transaction remains likely to be
consummated or the contemplated transaction has not been consummated because a
Member has defaulted in his or her obligations hereunder.

 

Section 5.   Rights of Assignee.

 

a)   Except as provided in this Article VIII and as required by operation of
law, the Company will not be obligated for any purpose whatsoever to recognize
the Transfer by any Member of a Unit unless such Transfer is made in accordance
with the terms of this Agreement.

 

b)   Any Transfer of a Unit must be in writing, may not contravene any of the
provisions of this Agreement, and must be executed by the transferor and
delivered to the Company and recorded on the books of the Company. Any Transfer
that contravenes any of the provisions of this Agreement will be of no force and
effect and will not be recognized by the Company.

 

c)   A transferee of a Unit who is not admitted as a Member pursuant to this
Article VIII will have no right to require any information or account of the
Company’s transactions or to inspect the Company books or to vote, but will only
be entitled to receive the allocations and distributions to which its transferor
would otherwise be entitled under this Agreement, pending satisfaction of the
conditions set forth in Section 5 below.

 

d)   Any transferee who does not become a Member and desires to make a further
Transfer of Units will be subject to all of the provisions of this Article VII
to the same extent and in the same manner as any Member desiring to Transfer its
Units.

 

e)   If a Member who is an individual dies or is adjusted by a court of
competent jurisdiction to be incompetent to manage the member’s person or
property, the Member’s executor, administrator, guardian, conservator, or other
legal representative may exercise all of the Member’s rights, with the exception
of the Member’s rights as an Officer, for the purpose of settling the Member’s
estate or administering the Member’s property, including any power the Member
has under this Agreement to give an assignee the right to become a Member. If a
Member is a Company, trust, or other entity and is dissolved or terminated, the
powers of that Member may be exercised by its legal representative or successor.

 

10

 

 

Section 6.   Admission as a Successor Member. Subject to the other provisions of
this Article VIII, a transferee of a Unit will be admitted as a Member only if
the following conditions are satisfied: (i) the transferee accepts and agrees to
be bound by the terms and provisions of this Agreement as a Member with respect
to the Units so transferred; (ii) a counterpart of this Agreement and such other
documents or instruments as the Company may reasonably require are executed by
the transferee; (iii) the transferee pays or reimburses the Company for all
reasonable legal fees, filing and publication costs incurred by the Company in
connection with the admission of the transferee as a Member with respect to the
Units so transferred; and (iv) if the transferee is not an individual, the
transferee provides the Company with evidence satisfactory to counsel for the
Company of the authority of such transferee to become a Member under the terms
and provisions of this Agreement.

 

Section 7.   Admission of Additional Members. The Company may, with the consent
of the Members and by new issuance of additional Units (and not by Transfer of
outstanding Units), accept additional Members of the Company. Any such
additional Member shall execute a counterpart of this Agreement and such other
documents or instruments as the Company may reasonably require, and shall
thereafter become a Member upon payment to the Company of the agreed upon
capital contribution of such additional Member, which shall be reflected on a
revised Exhibit C. Each of Exhibit A and Exhibit C shall be amended to reflect
any changes in Members (and/or their Units owned and Percentage Interests), from
time to time.

 

Article IX

CONSEQUENCES OF DEATH, DISSOLUTION,

RETIREMENT OR BANKRUPTCY OF MEMBER

 

Section 1.   Option to Purchase. Upon the death, insanity, withdrawal,
resignation, bankruptcy, termination or dissolution of any Member (the “Former
Member”), the remaining Members (“Remaining Members”) shall have the option, but
not the obligation, to purchase the Membership Interest (the “Former Member's
Interest”) of the Former Member as provided in this Article IX.

 

Section 2.   Purchase Price. The purchase price for the Former Member's
Membership Interest shall be the Capital Account balance of the Former Member as
adjusted pursuant to this Agreement; provided, however, that if the Former
Member, such Former Member's legal representative or the Remaining Members,
deems the Capital Account balance to vary from the fair market value of the
Former Member's Membership Interest by more than ten percent (10%), such party
shall be entitled to require an appraisal. In such event, the value of the
Former Member's Interest shall be determined by three (3) independent
appraisers, one selected by the Former Member or such Former Member's legal
representative, one selected by the Remaining Members, and one selected by the
two appraisers so named. The fair market value of the Former Member's Membership
Interest shall be the average of the two appraisals closest in amount to each
other. In the event the fair market value is determined to be within ninety-five
percent (95%) of the Capital Account balance, the party requesting such
appraisal shall pay all expense of all the appraisals incurred by the party
offering to enter into the transaction at the Capital Account valuation. In all
other events, the party requesting the appraisal shall pay one-half of such
expense and the other party shall pay one-half of such expense. Notwithstanding
the foregoing, if the Dissolution Event results from a breach of this Agreement
by the Former Member, the purchase price shall be reduced by an amount equal to
the damages suffered by the Company or the Remaining Members as a result of such
breach.

 

11

 

 

Section 3.   Notice of Intent to Purchase. Within thirty (30) days after the
fair market value of the Former Member's Membership Interest has been determined
in accordance with Section 3 of Article IX, each Remaining Member shall notify
the Secretary in writing of its, his or her desire to purchase a portion of the
Former Member's Membership Interest. The failure of any Remaining Member to
submit a notice within the applicable period shall constitute an election on the
part of the Member not to purchase any of the Former Member's Membership
Interest. Each Remaining Member so electing to purchase shall be entitled to
purchase a portion of the Former Member's Membership Interest in the same
proportion that the Percentage Interest of the Remaining Member bears to the
aggregate of the Percentage Interests of all of the Remaining Members electing
to purchase the Former Member's Membership Interest.

 

Section 4.   Election Procedure; Lapse. The option granted pursuant to Section 1
of this Article IX shall be exercised by any Remaining Member giving written
notice to the Former Member within sixty (60) days of the event giving rise to
the option. The Remaining Member(s) and the Former Member shall then agree on a
purchase price or initiate the appraisal procedure under Section 2 or this
Article IX. If any Remaining Member elects to purchase none or less than all of
its, his or her pro rata share of the Former Member's Membership Interest, then
the Remaining Members may elect to purchase more than their pro rata share. If
the Remaining Members fail to agree to the entire Membership Interest of the
Former Member, then the option granted under Section 1 shall lapse, and all
expenses of the appraisals under Section 2, if any, shall be borne by the
Remaining Member(s) which gave the notice of exercise.

 

Section 5.   Payment of Purchase Price. The purchase price shall be paid by the
Remaining Members by either of the following methods, each of which may be
selected separately by the Remaining Members:

 

a)   the Remaining Members shall at the closing pay in cash the total purchase
price for the Former Member's Interest; or

 

12

 

 

b)   the Remaining Members shall pay at the closing one-fifth (1/5) of the
purchase price in which case the balance of the purchase price shall then be
paid in four (4) equal annual principal installments, plus accrued interest, and
be payable each year on the anniversary date of the closing. The unpaid
principal balance shall accrue interest at the current applicable federal rate
as provided in the Act for the month in which the initial payment is made, but
the Remaining Members shall have the right to prepay in full or in part at any
time without penalty. The obligation to pay the balance due shall be evidenced
by a promissory note, and if purchased by a Remaining Member, secured by a
pledge of the Membership Interest being purchased.

 

Section 6.   Closing of Purchase of Former Member's Membership Interest. The
closing for the sale of a Former Member's Membership Interest pursuant to this
Article 8 shall be held at 10:00 a.m. at the principal office of the Company no
later than sixty (60) days after the determination of the purchase price, except
that if the closing date falls on a Saturday, Sunday, or Florida legal holiday,
then the closing shall be held on the next succeeding business day. At the
closing, the Former Member or such Former Member's legal representative shall
deliver to the Remaining Members an instrument of transfer (containing
warranties of title and no encumbrances) conveying the Former Member's
Membership Interest. The Former Member or such Former Member's legal
representative, the Company and the Remaining Members shall do all things and
execute and deliver all papers as may be necessary fully to consummate such sale
and purchase in accordance with the terms and provisions of this Agreement.

 

Section 7.   Purchase Terms Varied by Agreement. Nothing contained herein is
intended to prohibit Members from agreeing upon other terms and conditions for
the purchase by the Company or any Member of the Membership Interest of any
Member in the Company desiring to retire, withdraw or resign, in whole or in
part, as a Member.

 

Article X

Dissolution

 

Section 1.   Dissolution. The Company shall be dissolved, and its affairs shall
be wound up upon the first to occur of the following: (i) the resignation or
dissolution of the Members or the occurrence of any other event which terminates
the continued membership of the Members in the Company unless the business of
the Company is continued in a manner permitted by the Act or (ii) the entry of a
decree of judicial dissolution pursuant to Florida law. The bankruptcy of the
Members or an Additional Members shall not cause such Members or Additional
Members to cease to be a Members of the Company and upon the occurrence of such
an event, the business of the Company shall continue without dissolution.

 

Section 2.   Winding Up. Upon dissolution, the Company’s business shall be
liquidated in an orderly manner. The Company shall conduct only such activities
as are necessary to wind up its affairs (including the sale of the assets of the
Company in an orderly manner), and the assets of the Company shall be applied in
the manner, and in the order of priority, set forth in the next sentence. The
proceeds of the liquidation of the Company shall be distributed in the following
order and priority:

 

13

 

 

a)   First, to the creditors (including the Members or any Additional Members
that are creditors) of the Company, to the fullest extent permitted by
applicable law, in satisfaction of all of the Company’s liabilities (whether by
payment or by making reasonable provision for payment thereof, including the
setting up of any reserves which are reasonably necessary therefore); and

 

b)   Second, to the Preferred Members and any Additional Preferred Members, in
the order specified in the designation of each class of membership interest and
in accordance with each Preferred Members’ Percentage Interest of such Preferred
Interest; and

 

c)   Third, to the Common Members and any Additional Common Members in
accordance with their Percentage Interests.

 

Article XI

Employees, Insurance, Exculpation and Indemnification.

 

Section 1.   Employees. The Chief Executive Officer shall, at the cost and
expense of the Company, retain all employees and agents reasonably necessary for
the business and operations of the Company.

 

Section 2.   Insurance. The Chief Executive Officer shall cause to be maintained
by the Company, at the Company’s cost and expense, such insurance as is
reasonable and customary for the activities and operations of the Company. This
insurance shall be maintained throughout the term of this Agreement and so long
thereafter as a claim resulting from an incident occurring during the term of
this Agreement may be brought under applicable statutory limitations. Each
policy shall provide that it cannot be canceled, modified or permitted to lapse
without 30 days prior written notice to the Members.

 

Section 3.   Exculpation. Neither the Members, any Additional Members, any
Directors nor any Officer shall be liable to the Company or any other Person who
has an interest in or claim against the Company for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such Members,
any Additional Members, Director or Officer (as the case may be) in good faith
on behalf of the Company and in a manner reasonably believed to be within the
scope of the authority conferred on such Members, Director or Officer (as the
case may be) by this Agreement, except that Members, any Additional Members,
Directors or Officers shall be liable for any such loss, damage or claim
incurred by reason of such Members’, Director’s or Officer’s gross negligence or
willful misconduct.

 

Section 4.   Indemnification. To the fullest extent permitted by applicable law,
the Members, any Additional Members, Directors and Officers, shall be entitled
to indemnification from the Company for any loss, damage or claim incurred by
such Members, Additional Members, Directors or Officers, by reason of any act or
omission performed or omitted by such Members, Additional Members, Directors or
Officers in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of the authority conferred on such Members,
Additional Members, Directors or Officers, by this Agreement, except that the
Members, Additional Members, Directors or Officers, shall not be entitled to be
indemnified in respect of any loss, damage or claim incurred by the Members,
Additional Members, Director, or Officer, by reason of the Member’s, Additional
Member’s, Director’s or Officer’s gross negligence or willful misconduct with
respect to such acts or omissions; provided, however, that any indemnity under
this Article X, Section 4 shall be provided out of and to the extent of Company
assets only.

 

14

 

 

Section 5.   Survival. The foregoing provisions of this Article XI shall survive
any termination of this Agreement.

 

Article XII

Miscellaneous Provisions

 

Section 1.   Waiver of Partition; Nature of Interest. Except as otherwise
expressly provided in this Agreement, to the fullest extent permitted by law,
the Members and any Additional Members hereby irrevocably waive any right or
power that they might have to cause the Company or any of its assets to be
partitioned, to cause the appointment of a receiver for all or any portion of
the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. The Members and any
Additional Members shall not have any interest in any specific assets of the
Company, and the Members and any Additional Members shall not have the status of
a creditor with respect to any distribution pursuant to Article V, Section 1
hereof. The interest of the Members and any Additional Members in the Company is
personal property.

 

Section 2.   Benefits of Agreement; No Third-Party Rights. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditor of the Company or by any creditor of the Members or any Additional
Members. Nothing in this Agreement shall be deemed to create any right in any
Person not a party hereto, and this Agreement shall not be construed in any
respect to be a contract in whole or in part for the benefit of any third
person.

 

Section 3.   Severability of Provisions. Each provision of this Agreement shall
be considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement that are valid,
enforceable and legal.

 

Section 4.   Entire Agreement. This Agreement constitutes the entire agreement
of the Members and any Additional Members, with respect to the subject matter
hereof.

 

Section 5.   Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Florida (without regard to conflict of laws
principles), all rights and remedies being governed by said laws.

 

15

 

 

Section 6.   Rules of Construction. Definitions in this Agreement apply equally
to both the singular and plural forms of the defined terms. The words “include”
and “including” shall be deemed to be followed by the phrase “without
limitation.” The terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section, paragraph or subdivision. The Section titles appear as a matter of
convenience only and shall not affect the interpretation of this Agreement. All
Section, paragraph, clause or Schedule references not attributed to a particular
document shall be references to such parts of this Agreement.

 

Section 7.   Amendments. This Agreement may not be modified, altered,
supplemented or amended except pursuant to a written agreement executed and
delivered by the Members and any Additional Members.

 

Section 8.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement and
all of which together shall constitute one and the same instrument.

 

Section 9.   Notices. Any notices required to be delivered hereunder shall be in
writing and personally delivered, mailed or sent by telecopy, electronic mail,
or other similar form of rapid transmission, and shall be deemed to have been
duly given upon receipt (a) in the case of the Company, to the Company at its
address in Article II, Section 4, (b) (or as otherwise designated by the
Company) in the case of a Members or any Additional Members, to such Members or
any Additional Members at its address as listed on Schedule A attached hereto
(as may be revised from time to time) and (c) in the case of either of the
foregoing, at such other address as may be designated by written notice by such
party.

 

[Signatures on following page]

 

16

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement effective as of the Effective Date.



 



LEGALGURU, LLC       By: /s/ Curtis Wolfe   Name: Curtis Wolfe  
Title:   Founder and CEO       NET ELEMENT, INC.       By: /s/ Dmitry Kozko  
Name:  Dmitry Kozko   Title:    Executive Vice President       LOBOS ADVISORS,
LLC       By: /s/ Curtis Wolfe   Name: Curtis Wolfe   Title:   President  






 

17

 

 

SCHEDULE A – MEMBERS

 

As March 29, 2011

 

Common Members Name  Address   Units   Percentage
Interest  Net Element        70,000,000    70% Lobos Advisors      
 30,000,000    30%     Totals:    100,000,000    100.00%

  

 

 

 

 

SCHEDULE B – directors

 

CURTIS WOLFE (founder nominee)

 

dmitry kozko (net element nominee)

 

 

 

 

SCHEDULE C – CONTRIBUTED ASSETS

 

The Common Members of LegalGuru, LLC and Membership Interest Units and
Percentage Interest and Capital Contribution is:

 

Common Member  Units   % Interest   Capital Contribution  Net Element, LLC 
 70,000,000    70%   Obligation to provide $800,000 in equity funding  Lobos
Advisors   10,000,000    10%   

1. Concept development

2. Obligation to provide $100,000 in equity funding

3. Reduced salary for Curtis Wolfe

 

 

 

 

